       CASE 4:80-cv-00469-PAM-KMM Doc. 48 Filed 06/02/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                    )   Court File No. 4:80-cv-469 (PAM/KMM)
                                             )
              Plaintiff,                     )
                                             )
and                                          )
                                             )
State of Minnesota, by its Attorney General )            DECLARATION OF
Hubert H. Humphrey, III, its Department of )           MELINDA W. HAHN, PHD
Health, and its Pollution Control Agency, )
                                             )
              Plaintiff- Intervenor,         )
                                             )
       v.                                    )
                                             )
Reilly Tar & Chemical Corporation;           )
Housing and Redevelopment Authority of )
St. Louis Park; Oak Park Village Associates; )
Rustic Oaks Condominium Inc.; and            )
Phillip’s Investment Co.,                    )
                                             )
              Defendants,                    )
                                             )
and                                          )
                                             )
City of St. Louis Park,                      )
                                             )
              Plaintiff-Intervenor,          )
                                             )
v.                                           )
                                             )
Reilly Tar & Chemical Corporation,           )
                                             )
              Defendant,                     )
                                             )
and                                          )
                                             )
City of Hopkins,                             )
                                             )
              Plaintiff-Intervenor,          )



                                                                     0963639\305787629.v2
        CASE 4:80-cv-00469-PAM-KMM Doc. 48 Filed 06/02/20 Page 2 of 2




                                               )
v.                                             )
                                               )
Reilly Tar & Chemical Corporation,             )
                                               )
               Defendant,                      )
                                               )
and                                            )
                                               )
Daikin Applied Americas, Inc. and              )
Super Radiator Coils LP,

               Prospective-Limited
               Intervenors.
              __________________________________________________

       I, Dr. Melinda W. Hahn, declare and state as follows:

       1.     I am a Senior Manager with Ramboll Corporation. Attached as Exhibit 1 is

a true and accurate copy of my Curriculum Vitae.

       2.     For more than two years I have been identifying and reviewing reports, test

results and technical findings of consultants, state and federal agencies relevant to

contamination of the ground and groundwater in St. Louis Park, Minnesota, with particular

attention to the Reilly Tar CERCLA Site and 6714 Walker Street.

       3.     Attached as Exhibit 2 is a true and accurate copy of my expert report dated

June 1, 2020, which is based on my own personal knowledge and expertise and cited source

material, and for which I declare under penalty of perjury is true and correct.

       I declare under penalty of perjury that the foregoing is true and correct.


Dated: June 2, 2020                ________________________________
                                   Melinda W. Hahn, PhD.




                                             -2-

                                                                            0963639\305787629.v2
